HOOD, Judge.
This is an action instituted by City of Crowley, Louisiana, for judgment enjoining defendant, Shop-Rite, Inc., from violating the provisions of Ordinance No. 922 of that city relating to the dispensing of gasoline. Judgment was rendered by the trial court in favor of plaintiff, granting it the relief which it sought. Defendant appealed.
The case was consolidated for trial and appeal with two other related cases, and we are rendering judgment in all of these suits on this date. See Hi-Lo Oil Company, et al., v. City of Crowley, Louisiana, La.App., 274 So.2d 757, and City of Crowley, Louisiana, v. Pic-A-Pak Grocery Corporation, La.App., 274 So.2d 767.
For the reasons which we assigned in the companion case of Hi-Lo Oil Company et al. v. City of Crowley, Louisiana, supra, the judgment appealed from is affirmed. The costs of this appeal are assessed to defendant-appellant.
Affirmed.